In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00317-CR
                                  No. 02-19-00318-CR
                                  No. 02-19-00319-CR

                        JOEL ENGOBO MAMBE, Appellant

                                            V.

                                THE STATE OF TEXAS



                       On Appeal from the 396th District Court
                                Tarrant County, Texas
                   Trial Court No. 1550888D, 1550893D, 1550895D


                                        ORDER

       On the court’s own motion, it is ORDERED that the sealed pre-sentence

investigation report be filed in this court no later than Tuesday, April 21, 2020.

       This report will be returned to the clerk of the trial court upon issuance of the

mandates.

       The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court clerk, and the court reporter.
Dated April 14, 2020.


                            Per Curiam




                        2